United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. MARINE CORPS, MARINE CORPS
LOGISTICS BASE, Albany, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-321
Issued: December 30, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2008 appellant filed a timely appeal from a June 19, 2008 nonmerit
decision denying his request for a review of the written record and a July 16, 2008 nonmerit
decision denying his request for reconsideration as it was untimely and failed to demonstrate
clear evidence of error. He also appeals August 20 and October 15, 2008 nonmerit decisions
denying his requests for review of the written record. As there is no merit decision issued within
one year of the appeal, the Board lacks jurisdiction to review the merits of this case.1
ISSUES
The issues are: (1) whether the Office, in its June 19, 2008 decision, properly denied
appellant’s request for review of the written record under 5 U.S.C. § 8124; (2) whether it
properly denied his request for reconsideration as it was untimely and did not establish clear
evidence of error; and (2) whether the Office, in its August 20 and October 15, 2008 decisions,
properly denied appellant’s requests for review of the written record under section 8124.

1

20 C.F.R. 501.2(c), 501.3.

FACTUAL HISTORY
On August 7, 2001 appellant, then a 46-year-old heavy mobile mechanic, filed a claim
alleging that on August 6, 2001 he sustained an injury to his lower left back and left leg in the
performance of duty. The Office accepted the claim for lumbar strain.
On July 3, 2002 appellant filed a claim for a schedule award. In progress reports dated
April 29 and July 22, 2002, Dr. J. Kenneth Burkus, a Board-certified orthopedic surgeon, found
that he had no permanent impairment. By decision dated August 19, 2002, the Office denied
appellant’s claim for a schedule award.
On September 3, 2002 appellant requested a review of the written record. In a decision
dated January 23, 2003, the Office hearing representative affirmed the August 19, 2002
decision.2 The hearing representative noted that there was no medical evidence showing that
appellant had a permanent impairment due to his August 6, 2001 injury to his lower back.
On April 11, 2007 appellant appealed to the Board. In an order dated April 28, 2008, the
Board dismissed his appeal as there was no reviewable decision.3
On May 13, 2008 appellant requested a review of the written record.4 He submitted a
January 10, 2005 report from Dr. Patrick A. Griffith, a Board-certified neurologist, who
diagnosed chronic post-traumatic back pain and right lumbosacral radiculopathy at L4-5 and S1.
Dr. Griffith listed range of motion findings for the back and provided work restrictions.
Appellant further submitted a September 21, 2001 pain management report and a September 29,
2004 magnetic resonance imaging (MRI) scan study. In a statement dated May 5, 2008, he noted
that the Office denied his schedule award claim based on Dr. Burkus’ April 29, 2002 report
finding that he had no impairment. Appellant argued that the relevant issue was whether
Dr. Burkus properly diagnosed his condition. He indicated that he was challenging the Board’s
order dismissing his appeal.
By decision dated June 19, 2008, the Office denied appellant’s request for a review of the
written record under section 8124. It noted that he had previously received a review of the
written record and thus was not entitled to either an oral hearing or another review of the written
record on the same issue. The Office exercised its discretion and found that the matter could be
equally well addressed by appellant submitting evidence showing that he had a permanent
impairment due to his August 6, 2001 employment injury.
2

The employing establishment terminated appellant effective December 13, 2004 for misconduct.

3

Order Dismissing Appeal, Docket No. 07-1313 (issued April 28, 2008). In October 2004 appellant filed a
recurrence of disability claim on July 20, 2004 causally related to his August 6, 2001 work injury. As he claimed
new work factors, the Office adjudicated the claim as a new injury and assigned the file number xxxxxx141. The
Board obtained the case records for file numbers xxxxxx141 and xxxxxx248 and noted that there was no decision of
the Office issued within one year in either file number.
4

On September 29, 2008 appellant filed an appeal with the Board of a purported April 29, 2008 Office decision.
In an order dated September 29, 2008, the Board dismissed his appeal at his request. Order Dismissing Appeal,
Docket No. 08-1575 (issued September 29, 2008).

2

On June 21, 2008 appellant requested reconsideration of a purported March 28, 2007
decision. In an accompanying statement, he discussed an April 18, 2002 injury. On June 25,
2008 appellant related that he was requesting reconsideration of a March 28, 2007 decision
because his supervisor did not file his April 18, 2002 traumatic injury claim. He submitted
medical evidence from 2001 and 2002. By letter dated July 3, 2008, the Office informed
appellant that there was no decision dated March 28, 2007 in file number xxxxxx248. It
requested that he clarify his request for reconsideration. In a July 10, 2008 response, appellant
related that he wanted the Office to reopen file number xxxxxx248 for medical treatment. He
further requested reconsideration of the January 23, 2003 hearing representative’s decision based
on evidence submitted July 1, 2008. Appellant submitted a February 6, 2002 MRI scan study of
the lumbar spine.
By decision dated July 16, 2008, the Office denied appellant’s request for reconsideration
of its January 23, 2003 decision as the request was untimely and did not demonstrate clear
evidence of error.
On July 26, 2008 appellant requested a review of the written record on the July 16, 2008
decision. He argued that his August 6, 2001 work injury caused more than a lumbar strain.
Appellant also described other file numbers.5
By decision dated August 20, 2008, the Office denied appellant’s request for a review of
the written record as he had previously requested reconsideration under 5 U.S.C. § 8128.6 It
noted that he could again request reconsideration and submit evidence showing that he had a
permanent impairment due to his work injury.
On August 22, 2008 appellant again requested a review of the written record regarding
the July 16, 2008 decision. He maintained that the issue was whether he sustained a recurrence
of disability due to his August 6, 2001 work injury.7 By decision dated October 15, 2008, the
Office denied appellant’s request for a review of the written record as he had previously received
reconsideration under section 8128.
On appeal appellant argues that his supervisor knowingly made his case appear
fraudulent. He referenced an August 7, 2001 e-mail message from his supervisor challenging
that he sustained an injury on August 6, 2001. Appellant also asserted that the employing
establishment referred him to a physician who found that he could work when he should have
placed him on light duty.

5

On August 11, 2008 appellant requested that the Office reopen file number xxxxxx248 for medical treatment.
In a statement dated August 12, 2008, he argued that it should have been adjudicated as a short form closure.
6

The record indicates that on April 12, 2005 appellant was convicted of aggravated assault, terroristic threats and
theft of government property on August 19, 2004 at the employing establishment.
7

On September 10, 2008 appellant requested reconsideration of the July 16, 2008 merit decision.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8124(b)(1) of the Federal Employees’ Compensation Act8 provides that a
claimant not satisfied with a decision of the Office is entitled, upon timely request, to a hearing
before a representative of the Office.9 The Office’s regulations allow claimants to exercise this
statutory right by requesting either an oral hearing or a review of the written record.10 The Board
has held that the Office, in its broad discretionary authority in the administration of the Act, has
the power to hold hearings in certain circumstances where no legal provision was made for such
hearings and that the Office must exercise this discretionary authority in deciding whether to
grant a hearing.11 Specifically, the Board has held that the Office has the discretionary authority
to grant or deny a hearing request on a claim involving an injury sustained prior to the enactment
of the 1966 amendments to the Act which provided the right to a hearing, when the request is
made after the 30-day period for requesting a hearing, and when the request is for a second
hearing on the same issue.12 The Board has held that as the only limitation on the Office’s
authority is reasonableness, abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic
and probable deduction from established facts.
ANALYSIS -- ISSUE 1
On August 19, 2002 the Office denied appellant’s claim for a schedule award. On
September 3, 2002 he requested a review of the written record. Following a review of the
written record, in a decision dated January 23, 2003, a hearing representative affirmed the
August 19, 2002 schedule award decision. On May 13, 2008 appellant again requested a review
of the written record. By decision dated January 19, 2008, the Office denied his request for a
review of the written record as he had previously received a review of the written record.
The Office properly determined that appellant was not entitled to a second hearing under
section 8124 as a matter of right. A hearing takes the format of either an oral hearing or a review
of the written record.13 As appellant previously received a review of the written record on
January 23, 2003, he was not entitled to a subsequent review of the written record on the same
issue.14 Though he was not entitled to a review of the written record as a matter of right, the
Office properly conducted a review of his request within its discretion and denied the request for
a discretionary hearing after finding that the matter could be equally well addressed through the

8

5 U.S.C. §§ 8101-8193.

9

Id. at § 8124(b)(1).

10

20 C.F.R. § 10.615.

11

Henry Moreno, 29 ECAB 475 (1998).

12

J.C., 58 ECAB ___ (Docket No. 06-1018, issued January 10, 2007); P.P., 58 ECAB ___ (Docket No. 07-1045,
issued September 5, 2007).
13

20 C.F.R. § 10.615.

14

L.D., 58 ECAB ___ (Docket No. 06-1627, issued February 8, 2007).

4

reconsideration process.15 Consequently the Office, in its June 19, 2008 decision, properly
denied appellant’s request for a review of the written record.
LEGAL PRECEDENT -- ISSUE 2
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a) of the Act.16 As one such limitation, 20 C.F.R.
§ 10.607 provides that an application for reconsideration must be sent within one year of the date
of the Office decision for which review is sought. The Office will consider an untimely
application only if the application demonstrates clear evidence on the part of the Office in its
most recent merit decision. The application must establish, on its face, that such decision was
erroneous.17
The term ‘clear evidence of error’ is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized medical report which, if submitted prior to the Office’s denial, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error and
would not require a review of the case on the Director’s own motion.18 To establish clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
the Office. The evidence must be positive, precise and explicit and must manifest on its face that
the Office committed an error.19
ANALYSIS -- ISSUE 2
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.20 A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.21 Appellant
initially requested reconsideration on June 21, 2008; however, he referenced a decision that was
not of record. In response to the Office’s request for clarification, on July 10, 2008 he specified
that he was requesting reconsideration of the January 23, 2003 hearing representative’s

15

Id.

16

5 U.S.C. §§ 8101-8193.

17

20 C.F.R. § 10.607.

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

19

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
20

20 C.F.R. § 10.607(a).

21

Robert F. Stone, supra note 19.

5

decision.22 As appellant’s July 10, 2008 request for reconsideration was submitted more than
one year after January 23, 2003, the date of the last merit decision of record, it was untimely.
Consequently, he must demonstrate clear evidence of error by the Office in denying his schedule
award claim.23
In a statement dated June 25, 2008, appellant raised arguments regarding an April 18,
2002 traumatic injury claim. He asserted that his supervisor failed to file his April 18, 2002
traumatic injury claim. The relevant issue, however, is whether appellant has established that he
sustained a permanent impairment due to his August 6, 2001 work injury. In order to establish
clear evidence of error, a claimant must submit evidence relevant to the issue which was decided
by the Office.24
In a report dated January 10, 2005, Dr. Griffith diagnosed chronic post-traumatic back
pain and right radiculopathy at L4-5 and S1. He provided work restrictions and listed range of
motion findings for the back. Dr. Griffith, however, did not address whether appellant sustained
a permanent impairment of a lower extremity due to his August 6, 2001 work injury.
Consequently, his report is insufficient to establish clear evidence of error.
With his request for reconsideration, appellant submitted medical evidence from 2001
and 2002. He also submitted MRI scan studies of the lumbar spine dated 2002 and 2004. None
of the medical evidence submitted, however, addressed whether he had any impairment due to
his accepted work injury. As discussed, to establish clear evidence of error a claimant must
submit evidence relevant to the issue which was decided by the Office.25
As the evidence submitted by appellant is insufficient to raise a substantial question as to
the correctness of the Office’s last merit decision, he has not established clear evidence of
error.26
On appeal appellant contends that his supervisor knowingly made his case appear
fraudulent by challenging the circumstances of his claim in an August 7, 2001 e-mail message.
He also asserted that the physician who treated him should have placed him on light duty. The
Office, however, accepted that he sustained a lumbar strain due to an injury on August 6, 2001
and he is not claiming compensation for total or partial disability. The relevant issue is whether

22

Appellant also related that he wanted the Office to reopen file number xxxxxx248 for medical treatment. The
Office has not issued a final decision on this issue and thus it is not before the Board at this time. See 20 C.F.R.
§ 501.2(c).
23

20 C.F.R. § 10.607(b); see A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009).

24

Howard Y. Miyashiro, 51 ECAB 253 (1999).

25

See D.D., 58 ECAB ___ (Docket No. 06-1148, issued November 30, 2006).

26

See D.E., 59 ECAB ___ (Docket No. 07-2334, issued April 11, 2008).

6

appellant has submitted evidence showing that he is entitled to a schedule award for a permanent
impairment due to the injury.27
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b) of the Act, concerning a claimant’s entitlement to a hearing, states:
“Before review under section 8128(a) of this title, a claimant for compensation not satisfied with
a decision of the Secretary ... is entitled, on request made within 30 days after the date of
issuance of the decision, to a hearing on his claim before a representative of the Secretary.”28
The Office procedure manual states that appeals include hearings, reconsiderations and
review by the Board.29 The procedure manual provides “Appeals may be requested in any order,
except that a hearing may not be held after the case has been reconsidered.”30
ANALYSIS -- ISSUE 3
The Office denied appellant’s schedule award claim in decisions dated August 19, 2002
and January 23, 2003. On June 19, 2008 the Office denied his request for a review of the written
record as he had previously received a review of the written record on the same issue. Appellant
requested reconsideration on July 10, 2008. By decision dated July 16, 2008, the Office denied
his request for reconsideration as it was untimely and did not establish clear evidence of error.
On July 26, 2008 appellant requested a review of the written record in reference to the
July 16, 2008 decision. By decision dated August 20, 2008, the Office denied his request for a
review of the written record as he had previously requested and received reconsideration under
section 8128. As appellant had previously received review of his claim under section 8128(a),
he was not entitled to a hearing under section 8124.31
On August 22, 2008 appellant again requested a review of the written record. In a
decision dated October 15, 2008, the Office denied his request as he had previously received
reconsideration under section 8128. Again, the statute and the Office’s procedure manual
provide that a claimant is not entitled to a hearing after review under section 8128.32 As
appellant had previously received reconsideration of his claim under section 8128, he was not
entitled to a review of the written record.

27

Appellant submitted new medical evidence with his appeal. The Board has no jurisdiction to review new
evidence on appeal; see 20 C.F.R. § 501.2(c); G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).
28

5 U.S.C. § 8124(b)(1).

29

Federal (FECA) Procedure Manual, Part 2 -- Claims, Review Process, Chapters 2.100.1 (June 1997).

30

Id. at 2.1600.4 (December 1991).

31

5 U.S.C. § 8124; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Review Process, Chapter
2.100.4 (December 1991).
32

Id.

7

CONCLUSION
The Board finds that the Office, in its June 19, 2008 decision, properly denied appellant’s
request for review of the written record under 5 U.S.C. § 8124. The Board further finds that the
Office properly denied his request for reconsideration as it was untimely and did not establish
clear evidence of error and that the Office, in its August 20 and October 15, 2008 decisions,
properly denied his requests for review of the written record under section 8124.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 15, August 20 and June 19, 2008 are affirmed.
Issued: December 30, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

